Citation Nr: 1205000	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-14 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

2.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

3.  Entitlement to an increased (compensable) rating for right knee instability.



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1975.

This appeal to the Board of Veterans' Appeals  (Board) arose from a July 2007 rating decision in which the RO continued a 10 percent rating for right knee arthritis, a 10 percent rating for degenerative joint disease of the left knee, and a noncompensable (0 percent) rating for residuals of a right knee injury with instability.  In December 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in April 2009. 

In June 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In response to the Veteran's request for a  before a Veterans Law Judge at the RO in his substantive appeal, a September 2011 letter informed the Veteran that his hearing was scheduled in November 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Board notes that the Veteran was previously represented by Disabled American Veterans  (as reflected in an June 1999 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In November 2007, a VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative) was submitted by David L. Huffman, a private attorney.  Although, for purposes of the June 2011 DRO hearing, a VAF 21-22a was submitted by Barbara Kuhl, a private attorney and associate of David L. Huffman's, for representation at the hearing, since the DRO hearing, Attorney Huffman has continued to act on the Veteran's behalf.  The Board recognizes private attorney David L. Huffman as the Veteran's current representative.

As a final preliminary matter, the Board notes that, however characterized, the fact remains the appeal involves evaluation of post-operative arthritis and instability of the right knee, and arthritis of the left knee, all residual to injury.  Hence, for the sake of simplicity, the Board has recharacterized the issues on appeal as reflected above and below.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the March 2007 claim for increase, the Veteran's service-connected right knee arthritis has been manifested by full extension and flexion to at least 90 degrees, with findings of pain and crepitus and x-ray evidence of degenerative changes.

3.  Pertinent to the March 2007 claim for increase, the Veteran's service-connected left knee arthritis  has been manifested by full extension and flexion to at least 90 degrees, with findings of pain and crepitus and x-ray evidence of degenerative changes.

4.  Although the Veteran reportedly wears knee braces, and a 2008 medical record includes a reference to ligamentous laxity of the right knee, pertinent to the March 2007 filing of the claim for increase, VA examinations have revealed no clinical findings of instability (to include negative drawer and McMurray's signs), and there are otherwise no medical findings of instability or subluxation of either knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected right knee arthritis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).

2.  The criteria for a rating in excess of 10 percent for service-connected left knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).

3.  The criteria for a compensable rating for service-connected right knee instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, March 2007 pre-rating and June 2010 and August 2011 post-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for increased ratings for right and left knee disabilities, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  The March 2007 and June 2010 letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2007 RO rating decision reflects the initial adjudication of the claims after issuance of the March 2007 letter.  Thereafter, the March 2009 SOC set forth the pertinent rating criteria for evaluating knee disabilities (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's VA treatment records, and the reports of April 2007, July 2007, March 2008, August 2010, and August 2011 VA joints examinations.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and by his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with any claim on appeal, prior to appellate consideration, is required. The Board notes that in response to the Veteran's testimony during the June 2011 DRO hearing, in August 2011 the Veteran was provided with and requested to complete a VA Form 21-4142, Authorization and Consent to Release Information, to obtain additional private treatment records.  However, the Veteran failed to provide a completed authorization pursuant to the RO's request.  Hence, the RO has fulfilled its duty in attempting to procure any outstanding, pertinent private records, to the extent possible, and no further RO action in this regard is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Factual Background

Pertinent to the March 2007 claim for increase, on April 2007 VA joints examination of the right knee, the Veteran presented with a history of right knee surgery for a torn cartilage ligament in 1971.  The examiner noted that he walked with a mild antalgic gait and claimed that he used a right knee brace but did not wear one to the examination.  The Veteran denied the use of canes, crutches, walkers, and wheelchairs.  He was currently working in a post office in equipment and maintenance and stated that he had difficulty with prolonged standing and walking, going up and downstairs, climbing, and squatting due to right knee pain.

Active and passive range of motion of the right knee was from full extension to 150 degrees on flexion, with pain from 140 degrees to 150 degrees.  On repetitive use, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was mild swelling and tenderness along the lateral aspect of the right knee without evidence of crepitus and McMurray's was negative.  A x-ray revealed arthritis.  The examiner diagnosed right knee strain, status post right knee surgery, mildly active on examination.  There was a vertical and asymptomatic scar on the lateral aspect of the right knee that was nine and one-half centimeters by three quarter centimeters. 

The report of a July 2007 VA joints examination of the left knee reflects that the Veteran had subjective complaints of constant and moderate to severe left knee pain.  The examiner noted that the Veteran claimed that he used a left knee brace, but did not wear one on examination.  The Veteran had a mild antalgic gait, but denied the use of crutches, a cane, a walker, or a wheelchair.  The Veteran reported difficulty with prolonged walking and standing and walking up and down stairs.

On examination, active and passive range of motion of the left knee was from full extension to 150 degrees on flexion, with pain from 140 degrees to 150 degrees.  On repetitive use, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was moderate tenderness along the anterior aspect of the left knee without evidence of swelling or crepitus on palpation.  The Veteran denied any flare-ups and there were no clinical signs of instability.  Drawer and McMurray's signs were negative.  An April 2007 x-ray did not reveal any significant arthritis.  The diagnosis was left knee strain that was mildly active on examination.

VA treatment records include an October 2007 primary care note which documents the Veteran's complaints of right and left knee pain.  In April 2008, the Veteran complained of increased right and left knee pain and swelling.  He reported that he had been out of work two days due to knee pain and indicated that Ibuprofen had not relieved his symptoms.  Examination of the knees revealed trace edema in the right knee and +1 edema in the left knee.  There was evidence of warmth, pain, and stiffness with range of motion of the left knee, but no evidence of redness.  The assessment was bilateral degenerative joint disease with effusion.  It was noted that an x-ray of the knees was negative for evidence of fracture of dislocation.  As regards the right knee, there were moderate to severe degenerative changes with joint space narrowing, and heterotopic bone formation in all compartments.  Subchondral cysts were also visualized.  There was no evidence of a right suprapatellar joint effusion.  As regards the left knee, there were mild to moderate degenerative changes with narrowing of the compartments, most pronounced in the medial compartment, with mild productive bony changes and possible tiny left joint effusion.

A May 2008 rheumatology note indicates a history of "cartilage removal" of the right knee during service and of left knee pain.  The Veteran complained of knee pain with walking, standing, and walking up and down stairs and of morning stiffness.  It was noted that he received a steroid injection in the right knee but not the left knee.  The examiner noted ligamentous laxity of the right knee with small to moderate effusions of both knees with minimal warmth.  The assessment was severe osteoarthritis of the knees with the right knee partially secondary to trauma.  Synvisc injections were ordered for both knees and a knee brace was prescribed for stabilization.  The Veteran received knee injections in July and August 2008.

On March 2008 VA joints examination of both knees, the Veteran indicated that surgery on the right knee in 1971 did not provide him with much pain relief and denied any left knee surgeries.  The Veteran presented with subjective complaints of constant right and left knee pain described as moderate to severe.  The examiner noted that the Veteran had an antalgic gait.  He wore a brace on each knee, but denied the use of canes, crutches, walkers, and wheelchairs.  The Veteran continued to have difficulty with prolonged standing and walking, walking up and down steps, climbing, and squatting due to right and left knee pain.  He denied any flare-ups of either knee.

Range of motion of the right knee was from full extension to 100 degrees on flexion, with pain from 90 to 100 degrees.  Range of motion of the left knee was from full extension to 110 degrees on flexion, with mild to minimal pain from 100 to 110 degrees.

The examiner noted that, as regards both knees, on repetitive use, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was no evidence of instability of the knees and drawer and McMurray's signs were negative.  While there was evidence of crepitus on palpation ,as well as mild tenderness along the medial, anterior, and lateral aspect of both knees, no swelling was indicated.  The examiner noted that the Veteran's right knee scars were asymptomatic.  The examiner diagnosed residuals of right knee surgery with bilateral knee strain with a history of arthritis of both knees, mildly active at the time of the examination, with range of motion abnormalities.

On August 2010 VA joints examination of both knees, the Veteran complained of constant bilateral knee pain which he described as moderate to severe with moderate constant stiffness and weakness with moderate to severe constant pain in both knees.  The examiner noted that the Veteran had a moderate antalgic gait.  The examiner noted the Veteran's report that he used a cane and wore braces, but that he presented to the examination without either, and denied the use of walkers, crutches, and wheelchairs.  He reportedly took Motrin for pain, which was helpful.

Active and passive range of motion of the right and left knee was from full extension to 90 degrees on flexion, with moderate pain from 80 to 90 degrees.  With repetitive use, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance for either knee and there was no additional loss of function.

The examiner noted that the Veteran denied any flare-ups and that there was no instability of either knee.  Drawer and McMurray signs were negative.  There was no crepitus on palpation.  There was moderate tenderness along the anterior, medial, and lateral aspects of the right and left knee with mild-to-moderate swelling, but there was no evidence of heat, redness, or drainage.  While there was evidence of moderate weakness and stiffness of the right and left knee, there was no evidence of deformity, instability, giving way, locking, effusion, dislocation, or subluxation.  April 2008 x-rays of the right and left knee revealed arthritis in both knees.  The examiner diagnosed bilateral knee sprain with arthritis in the right and left knee with range of motion abnormalities in the right and left knee.

VA treatment records include a July 2009 prosthetics report which reflects the Veteran's complaints of mostly medial bilateral knee pain.  At that time, he was measured for bilateral medial unloading knee braces which he received in March 2011.

During the Veteran's June 2011 DRO hearing, the Veteran testified that he wore an unloader brace on each knee and that he had no cartilage in the right knee.  He also testified that he received knee injections and that a total right knee replacement was not recommended due to his age.  He had been employed with the post office for nineteen years where he worked on HVACs and was required to stand on his knees.  The Veteran testified that he missed three or four days of work every three or four months due to his right and left knee disabilities.  He testified that he was unable to work continuously on his knees and complained of giving way but denied any falls.  The Veteran complained of hearing a clicking noise and of stiffness with prolonged sitting.  He stated that he was unable to ride a bike, jog, or play basketball due to his right and left knee disabilities.

On August 2011 VA joints examination of both knees, the Veteran complained of constant bilateral knee pain described as moderate to severe with moderate and constant stiffness and weakness.  The examiner noted that the Veteran had a moderate antalgic gait and wore knee braces, but denied the use of walkers, crutches, wheelchairs, and canes.  The Veteran reported that he took one Advil pill twice daily for knee pain.  He was still employed as an engineer and complained of difficulty with prolonged standing, walking, walking up and down steps, and squatting due to right and left knee pain.

Range of motion of the right and left knee was from full extension to 100 degrees on flexion, with moderate pain from 90 to 100 degrees.  On repetitive use, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was no additional loss of function of the right and left knee on examination.  The Veteran denied any flare-ups due to his right and left knee disabilities.  Drawer and McMurray's signs were negative, but there was evidence of crepitus on palpation.  There was moderate tenderness along the anteromedial and lateral aspect of the right and left knee, but there was no swelling, heat, redness, or drainage.  There was moderate weakness and stiffness of the right and left knee, but there was no evidence of deformity, instability, giving way, locking, effusion, dislocation, or subluxation.  The examiner noted that an April 2007 x-ray of the right knee revealed arthritis and an April 2008 x-ray of the left knee revealed arthritis.  The examiner diagnosed bilateral knee strain with arthritis of the right and left knee with abnormal range of motion status post residuals of right knee surgery.

III.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App.  505, 509-10 (2007).  The analysis of each disability is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A. Right and Left Knee Arthritis

The Veteran has been assigned a 10 percent rating, each, for arthritis of the right and left knee under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010, for traumatic arthritis.  Traumatic arthritis is, in turn, is rated under Diagnostic Code 5003, for degenerative arthritis.  

Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, DCs 5260, and 5261).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing that arthritis due to trauma, substantiated by x-ray findings, should be evaluated as degenerative arthritis).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.
The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App.  202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  Right and Left Knee Arthritis

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, at no point pertinent to the current claim for increase has either right or knee left arthritis warranted a rating higher than the 10 percent rating assigned.

As regards limitation of motion, the medical evidence shows that arthritis of each knee has been manifested by full extension to and flexion to at least 90 degrees with pain at 80 degrees.  The Veteran has consistently complained of pain in both knees.  On VA examinations in April 2007, July 2007, March 2008, August 2010, and August 2011, while joint function of the right and left knee was limited by pain, there was no evidence of weakness or a lack of endurance after repetitive use.  There is no lay or medical indication that his right and left knee manifestations have ever been so disabling as to result in flexion limited to 45 degrees, or extension limited to 10 degrees, as to warrant the assignment of even the minimum 10 percent rating for the right or left knee under Diagnostic Code 5260 or 5261, respectively.

The Board emphasizes that, despite the Veteran's complaints of chronic pain, the 10 percent rating assigned for arthritis of each knee appropriately compensates him for the extent of his functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  As noted, examination reports dated in April 2007, July 2007, March 2008, August 2010, and August 2011, clearly reflect that the Veteran's range of motion has been affected by pain, but there is no evidence that range of motion was affected by fatigue, weakness, lack of endurance, or incoordination.  The Veteran was able to accomplish right and left knee range of motion as noted above, and a higher rating would not be assignable even when considering the points at which pain began.  Moreover, the August 2010 and August 2011 examiners specifically noted that the Veteran denied flare-ups, and that, on repetitive use x 3 in August 2011, no additional pain was elicited, 

In rendering the above-noted determinations, the Board has certainly considered the Veteran's assertions, but emphasizes that they are not considered more persuasive than the objective clinical findings and medical assessments.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the persuasive, objective evidence simply does not support a finding that, at any point pertinent to the current claim for increase, the Veteran's symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been have been so disabling-to include on repeated use and/or during flare-ups-to support assignment of a rating in excess of 10 percent for right or left knee arthritis under any applicable diagnostic code predicated on limitation of motion.

Also, with respect to the left knee, as discussed below, the Board also finds that the record presents no basis for assignment of a separate, compensable rating for instability.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of either right or left knee arthritis, pursuant to Hart, and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for either knee, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Instability

Under DC 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  38 C.F.R. § 4.71a, DC 5257.

The rating schedule authorizes the assignment of a zero percent (noncompensable) rating in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable rating.  38 C.F.R. § 4.31. 

Considering the pertinent evidence in light of the applicable criteria, the Board finds that the record presents no basis for assignment of even the minimum, compensable rating for right knee instability.  Despite the fact that Veteran reportedly wears braces on both knees, and testified that he experienced some giving way of the right knee, the weight of the objective medical evidence does not reflect even slight instability of the right knee so as to warrant a compensable rating under Diagnostic Code 5257. 

In this respect, the only notation of in the medical records that even suggests instability is the reference to ligamentous laxity in the right knee reflected in a May 2008 rheumatology note.  However, the reports of April 2007, July 2007, March 2008, August 2010, and August 2011 VA joints examinations reflect that there was no clinical evidence of instability.  As specifically noted by April 2007, March 2008, August 2010, and  August 2011 VA examiners, drawer and McMurray's signs have been negative, and there are otherwise no medical findings of instability or subluxation of either knee. 

In short, the weight of the medical evidence establishes that assignment of  at least the least the minimum, compensable rating under Diagnostic Code 5257 is not warranted at any point pertinent to the March 2007 claim for increase.  Again, the Board has considered the Veteran's assertions, but finds that they are not more probative than the objective testing results and medical findings.  See, e.g., 38 C.F.R. § 3.159; Bostain, 11 Vet. App.at  127; Routen, 10 Vet. App. at 186.

Accordingly, the Board concludes there is no basis for staged rating of right knee instability, pursuant to Hart, and that the claim for higher rating must be denied.  In reaching the conclusion to the claim, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a compensable rating for right knee instability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 10 percent for right knee arthritis is denied.

A rating in excess of 10 percent for left knee arthritis is denied.

An increased (compensable) rating for right knee instability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


